                                          Case 5:20-cv-06584-SVK Document 25 Filed 02/12/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                    Case No. 20-cv-06584-SVK
                                   8                    Plaintiff,
                                                                                           ORDER TERMINATING MOTION TO
                                   9             v.                                        DISMISS
                                  10     LITTLE ORCHARD BUSINESS PARK                      Re: Dkt. No. 15
                                         OWNERS ASSOCIATION,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On January 27, 2021, Defendant Little Orchard Business Owners Association filed a
                                  14   motion to dismiss the complaint in this case. Dkt. 15. On February 11, 2021, Plaintiff filed a First
                                  15   Amended Complaint, as permitted under Federal Rule of Civil Procedure 15(a)(1)(B). Dkt. 23.
                                  16   As a result, the Court terminates the motion to dismiss the original complaint as moot.
                                  17          SO ORDERED.
                                  18   Dated: February 12, 2021
                                  19

                                  20
                                                                                                   SUSAN VAN KEULEN
                                  21                                                               United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
